Summit App. No. 22721, 2006-Ohio-653. On review of order certifying a conflict. The court determines that a conflict exists. The parties are to brief the issue stated in the court of appeals’ Journal Entry filed April 3, 2006:
“Whether an assessment of points against a traffic offender’s record qualifies as a ‘collateral disability1 or a ‘loss of civil rights stemming from [the] conviction’ sufficient to demonstrate that the traffic offender continues to have a ‘substantial stake in the judgment of conviction’ even after paying the fines and costs also levied in the judgment of conviction.”
Resnick and Pfeifer, JJ., dissent.
O’Connor, J., not participating.
The conflict cases are State v. Ingalls, Stark App. No. 2003CA00311, 2004-Ohio-3441; Cleveland v. Jennings (Feb. 17, 2000), Cuyahoga App. No. 76810; Westlake v. Connole (Sept. 2, 1999), Cuyahoga App. Nos. 74727 and 74910; State v. Brown (Sept. 26,1991), Mahoning App. No. 90 CA 107; and State v. Simmons (Dec. 26,1989), Pickaway App. No. 88CA8.
Sua sponte, cause consolidated with 2006-0673, In re S.J.K., Summit App. No. 22721, 2006-Ohio-653.